Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. 
The status of the 02/22/2021 claims, is as follows: Claims 1, and 6 have been amended; Claims 11, 13-14, and 16-19 have been canceled; and claims 1-10, 12, 15, and 20 are pending.
Note: Terminal disclaimer was filed on 05/18/2021 and was acceptable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-10, 12, 15, and 20 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “a water tank configured to store water therein; a water supply pump configured to pump the water out of the water tank towards the water supply heater;” and “wherein the water tank is located outside the fermentation tank and the water tank is spaced apart from the fermentation tank, wherein the ingredient supplier is located between the fermentation tank lid and the water tank, wherein the tube is configured to guide air to a lower portion of an inside of the container to mix the air with Page: 3 of 11liquidized ingredient, and guide a beverage fermented in the container to the extractor through the main channel.” recited in Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761